Citation Nr: 1604128	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  10-05 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to payment of VA disability compensation benefits for the period from October 1972 to May 2000.

(The issue of entitlement to an initial rating in excess of 20 percent for the service-connected diabetes mellitus is the subject of a separate decision.)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from October 1963 to October 1972 with additional service in the Army Reserves.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision issued by the RO wherein the RO, denied payment of VA disability compensation benefits prior to May 1, 2007 due to receipt of military retired pay. The Board remanded this claim on appeal in July 2013 for further development. The development has been completed, and the case has since been returned to the Board for appellate review.

In October 2015, the Veteran testified before the undersigned Veterans Law Judge in a hearing at the Board's offices in Washington DC (Central Office Hearing). A transcript of the hearing is of record.

The Board notes that the Veteran previously was represented by The American Legion. In August 2014, The American Legion withdrew its power-of-attorney from the Veteran. The Veteran has not granted any new power-of-attorney with regard to the claim on appeal.  Accordingly, the Board recognizes that the Veteran is unrepresented in this claim on appeal.

Finally, the Board acknowledges that the Veteran has submitted Notices of Disagreement (NOD) to rating decisions that denied entitlement to a rating in excess of 30 percent for the service-connected Atrial Fibrillation (April 2014), entitlement to an earlier effective date for the grant of service connection for tinnitus (April 2014) and entitlement to an increased rating for the service-connected bilateral sensorineural hearing loss (September 2015). The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not take jurisdiction over them at this time, as they are being processed by the AOJ.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Under 38 C.F.R. § 3.750(c)(1)(i), a waiver of military retired pay is necessary in order to receive disability compensation when a veteran is eligible for both military retired pay and disability compensation but is not eligible under paragraphs (b)(1) or (b)(2) of this section to receive both benefits at the same time.

Here, a May 1970 VA decision reflects that the Veteran's chest condition is 100 percent disabling commencing January 31, 1970. The Veteran was advised that if he elected compensation, his compensation would be reduced by the amount of retired pay he had already received. If he waived a portion of his retired pay, compensation would be paid beginning the effective date of the waiver. He was further advised that if he did not reply to this letter within 30 days, VA would assume that he did not desire to receive compensation at the present.

In a February 1971 letter, VA advised the Veteran that due to the improvement in his condition, his respiratory disability was being evaluated (reduced) to 10 percent disabling effective from November 6, 1970. He was notified that no payment could be made unless he waived a portion of his retired pay and elected to receive VA compensation instead. To accomplish this, he was instructed to execute the enclosed VA Form 21-651.

In November 1975, the Veteran applied for disability benefits for his service-connected disability (i.e., increased rating), retroactive from January 1972, the date that he last received any retired pay from the Army. To that end, the Veteran referenced the February 1971 VA letter that advised him that his service-connected respiratory disability (pulmonary tuberculosis, minimal, inactive) was evaluated as 10 percent disabling effective from November 6, 1970. He indicated that a completed VA Form 21-651 was attached. Ultimately, the Veteran's claim for increase was denied because he failed to complete examination of his disability and the Veteran was notified accordingly in March 1976.  Subsequently he filed a claim for entitlement to an increased rating in August 2006. His claim was denied in an April 2007 rating decision. 

Here, the Veteran asserts that he did not receive any VA disability benefit compensation for his pulmonary tuberculosis, evaluated as 10 percent disabling, even after he was discharged from active duty and ceased being carried on the T.D.R.L. (temporary disability retired list) list. He asserts that he is entitled to retroactive payment for his pulmonary tuberculosis, evaluated as 10 percent disabling from the period from October 1972 to May 2000.

A February 2014 letter from the Defense Finance and Accounting Service (DFAS) reports that the Veteran's retirement date is May 13, 2000, at which date the Veteran started receiving retired pay. DFAS further reported that the Veteran did not receive retired pay from October 1972 to March 2000.

From this record, it is unclear if the Veteran ever received compensation for his service-connected tuberculosis, evaluated as 10 percent disabling, during a period in which he would have been eligible to receive the benefit in light of the fact that he was not in receipt of military retirement pay (i.e., the period from October 1972 to May 2000). It appears that to the extent that the RO believed the Veteran was in receipt of retirement pay at any time during that period (i.e., the period from October 1972 to May 2000), the November 1975 correspondence from the Veteran seems to indicate that the Veteran waived his entitlement to his retirement pay. Thus, consideration should be given as to whether VA disability compensation should have been paid to him at that time for his service connected pulmonary tuberculosis, evaluated as 10 percent disabling. 

Thus, the RO must provide an audit of the file that clearly documents whether the Veteran received payment for his service-connected pulmonary tuberculosis for the period from October 1972 to May 2000. To the extent that the Veteran received payment, the RO should document amount and dates of payment. 
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should attempt to obtain and associate with the claims file the completed VA Form 21-651 referenced in the Veteran's November 1975 claim for increase. 

2. The AOJ must provide an audit of the claims file that clearly documents  whether the Veteran received payment for his service-connected pulmonary tuberculosis (evaluated as 10 percent disabling from November 6, 1970) for the period from October 1972 to May 2000, to include amounts and dates of payment thereof.

3.  After completing all indicated development, the AOJ should readjudicate the claim in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




